Citation Nr: 1418082	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-38 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  He is the recipient of the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In such decision, the RO denied service connection for hearing loss and tinnitus, and granted service connection for posttraumatic stress disorder (PTSD) with an initial evaluation of 10 percent, effective March 14, 2008.  The Veteran filed a notice of disagreement in January 2009 with respect to the denial of his hearing loss and tinnitus claims, and with the 10 percent rating assigned to his PTSD.  In a September 2009 statement of the case, the RO addressed all three issues and, in an accompanying rating decision, granted a 50 percent evaluation for PTSD, effective March 14, 2008.  In his September 2009 substantive appeal (VA Form 9), the Veteran limited his appeal to the issues of service connection for hearing loss and tinnitus.  Thus, the issue of an increased rating for PTSD is not before the Board, as no timely substantive appeal was filed addressing this issue.  The Board notes the March 2014 Appellate Brief in which the Veteran's representative addressed the increased rating claim.  However, this document does not confer jurisdiction on the Board.  The Board notes that if the Veteran wishes to file a claim for an increased rating for his service-connected PTSD, he may do so by contacting the RO.  

The Board further notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's March 2014 Written Brief Presentation.  The remainder of the documents in the Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.  

2.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the present case, the RO sent a letter to the Veteran in April 2008, prior to the initial RO decision issued in August 2008.  This letter provided information as to what evidence was required to substantiate his service connection claims and of the division of responsibilities between VA and the claimant in developing the claims.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify.  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary for the adjudication of the claims that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

The Veteran was also afforded a VA examination in July 2008 in conjunction with the claims on appeal.  The Board notes that the Veteran's representative argued in March 2014 that the VA examination is inadequate as it failed to address the threshold shift in the Veteran's hearing acuity from his entrance examination to his discharge examination; however, the representative did not take into account the conversation of American Standards Association (ASA) to International Standards Organization (ISO)-American National Standards Institute (ANSI), as explained below.  Therefore, such argument is without merit.  Moreover, the Board finds that such VA examination and accompanying opinion is adequate to decide the issues as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the audiometric findings in service, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis

In the present case, the Veteran contends that his bilateral hearing loss and tinnitus are due to noise exposure caused by gunfire while serving in Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a) . Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, a July 2008 VA examination including an audiometric evaluation revealed the following results, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
35
45
LEFT
15
20
25
45
60

Speech recognition scores revealed 96 percent in the right ear and 100 percent in the left ear.  The examiner noted mild to moderate sensorineural hearing loss at high frequencies in the right ear and moderately severe sensorineural hearing loss in the left ear.  Furthermore, the examiner noted constant bilateral tinnitus, more predominant in the right ear.  Additionally, VA treatment records reflect diagnoses of bilateral sensorineural hearing loss and subjective tinnitus.  Therefore, the Board finds that the Veteran has the present disabilities of bilateral hearing loss consistent with 38 C.F.R. § 3.385 and tinnitus.  

With regard to the in-service element, service treatment records do not contain any complaints, treatments, or findings related to hearing loss or tinnitus.  The Veteran's Report of Medical History dated July 1966 indicated no ear trouble or hearing loss.  

The Board notes that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the Veteran's July 1966 audiogram conducted at the time of his entrance to active duty reflects the following pure tone thresholds, with the ASA pure tone thresholds represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
15 (20)
LEFT
10 (25)
0 (10)
0 (10)
0 (10)
0 (5)

The Veteran's examination at his separation from service in June 1969 revealed the following pure tone thresholds: 




HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
15
15
15

15

The Veteran's June 1969 Report of Medical History revealed no ear trouble or hearing loss in service.  

Despite normal audiometric findings at the time of his service discharge, there is no dispute that the Veteran was exposed to acoustic trauma during service.  His DD 214 shows that he was awarded a Combat Infantryman Badge and was designated as a Sharpshooter, indicating that he was exposed to noise associated with gunfire while in combat.  In this regard, provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the Board acknowledges that the Veteran experienced in-service noise exposure.  

The question that remains is whether there is a nexus, or link, between the Veteran's current hearing loss and tinnitus and his in-service noise exposure.  The evidence of record related to nexus includes a July 2008 VA examination report and opinion.  The examiner noted the Veteran's complaints of progressive bilateral hearing loss with difficulty hearing and understanding conversation unless the speaker is directly in front of him.  The Veteran denied civilian occupational and recreational noise exposure since service.  The examiner noted that service treatment records were silent as to hearing loss, hearing threshold shift, or tinnitus.  He further noted that medical literature states that noise-induced hearing loss and tinnitus occur at the time of the exposure, not after the noise has ceased.  The examiner concluded that the Veteran's current bilateral hearing loss and tinnitus were less likely as not the result of acoustic trauma incurred during military service.  He further noted that the Veteran's tinnitus is at least as likely as not a symptom associated with post-service hearing loss.  

The July 2008 VA examiner's opinion considered all of the pertinent evidence of record, to include the audiometric findings in service, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, the Board accords great probative weight to the July 2008 VA examiner's opinion.  There is no contrary medical opinion of record.

In light of the above, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current disabilities of bilateral hearing loss and tinnitus and his in-service noise exposure.  Additionally, as noted above, when he was examined at the time of separation from service, the Veteran's hearing was normal bilaterally with no tinnitus noted.  After his separation from service, the Veteran did not receive a diagnosis of hearing loss until July 2008, nearly forty years after service.  Moreover, he has not alleged a continuity of symptomatology of bilateral hearing loss or tinnitus since his period of active duty service; rather, he simply maintains that, as he was exposed to acoustic trauma during combat, service connection for such disorders should be granted.  In fact, at his VA examination, he only reported progressive bilateral hearing loss and indicated that he did not know when his tinnitus began.  Furthermore, there is nothing in the record to show that sensorineural hearing loss manifested to a compensable degree during the one-year period following the Veteran's separation from service.  Therefore, presumptive service connection for bilateral hearing loss is not warranted, to include based on continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In its analysis, the Board has considered the Veteran's statements linking his in-service noise exposure to his current bilateral hearing loss and tinnitus.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report the hearing loss and tinnitus symptoms he has experienced, when those symptoms began, and that he was exposed to loud noise while in service.  This is because these things require only personal knowledge, as they come to him through his senses.  See Layno, 6 Vet. App. at 470.  However, though the Veteran is competent to report the onset of his hearing loss and tinnitus symptoms, he is not competent to attribute his hearing loss and tinnitus symptoms to his in-service noise exposure.  He has not demonstrated that he is an expert in discussing the etiology of hearing loss and tinnitus and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

The Veteran's statements linking his current hearing loss and tinnitus to his in-service noise exposure are not within the realm of knowledge of a layperson.  Rather, they involve a complex question that requires expertise.  Specifically, such involves knowledge regarding the impact loud noises, to include gunfire, have on the auditory functioning of the ear.  Thus, the opinion of the VA examiner to the effect that it is unlikely that the Veteran's current bilateral hearing loss and tinnitus are a result of military noise exposure is the only competent evidence of record related to the nexus element.  Furthermore, while competent to report when his hearing difficulty and tinnitus began, the Veteran has not reported that such had their onset during service.  Rather, at his July 2008 VA examination, he only reported progressive bilateral hearing loss and indicated that he did not know when his tinnitus began.  As such, the Board finds that the evidence is against a finding that the Veteran's current bilateral haring loss and tinnitus began during military service or are due to in-service noise exposure.  

Therefore, as bilateral hearing loss and tinnitus are not shown to be causally or etiologically related to any disease, injury, or incident in service and bilateral hearing loss did not manifest within one year of the Veteran's discharge from service, service connection for such disorders is not warranted.  

In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's claims are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


